Case 0:19-cv-61215-RAR Document 60 Entered on FLSD Docket 02/27/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-CIV-61215-RAR

  HALE CAMERMAN,

          Plaintiff,

  v.

  CARGUARDIAN WARRANTY, LLC, et al.,

        Defendants.
  __________________________________/

                       ORDER DISMISSING CASE WITH PREJUDICE

          THIS CAUSE comes before the Court upon the Stipulation for Dismissal [ECF No. 59]

  filed on February 26, 2020. Having carefully reviewed the file, and being otherwise fully advised,

  it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s claims against Defendants CarGuardian

  Warranty, LLC, Ensurety Ventures, LLC d/b/a Omega Auto Care, and Ryan C. Earl are

  DISMISSED with prejudice. Each party shall bear its own attorneys’ fees and costs. The Clerk

  shall CLOSE this case. Any pending motions are DENIED as moot.

          DONE AND ORDERED in Fort Lauderdale, Florida on this 27th day of February, 2020.



                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
